

Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.


    
FIRST AMENDMENT TO AGREEMENT




THIS FIRST AMENDMENT TO AGREEMENT (this “Amendment”) is dated as of August 22,
2014 (the “Effective Date”) and is entered into between ACF Industries, LLC
(“ACF”), and American Railcar Industries, Inc. (“ARI”).


ACF and ARI are parties to that certain Purchasing and Engineering Services
Agreement and License dated as of January 7, 2013 (the “Agreement”). Reference
is made to the Agreement for a complete statement of its terms. Capitalized
terms used herein that are not otherwise defined shall have the meanings
assigned to them, respectively, in the Agreement.


The parties wish hereby to modify the Agreement as more particularly set forth
in this Amendment. Accordingly, for good and valuable consideration (receipt of
which is hereby acknowledged), and intending to be legally bound hereby, the
parties agree as follows:


1.
Amendment. As of the Effective Date:



(a)
The first WHEREAS clause of the Agreement is deleted and replaced in its
entirety with the following clause: “WHEREAS, Manufacturer intends to
manufacture and sell different types of tank railcars meeting the Product
Specifications (the “Products”);”;

(b)
A reference to “December 31, 2014” in Section 15(b) of the Agreement is deleted
and replaced with a reference to “December 31, 2015”; and

(c)
Exhibit C of the Agreement is deleted and replaced in its entirety with a new
Exhibit C attached to this Amendment.



2.    Miscellaneous. The Agreement, as modified hereby, contains the complete,
entire and exclusive statement of the parties’ understanding with respect to its
subject matter and supersedes all prior and contemporaneous agreements and
understandings between them with respect to such subject matter. All of the
terms, conditions, representations and warranties contained in the Agreement, as
modified hereby, shall remain in full force and effect and are hereby ratified,
confirmed and restated. In the event of any subsequent amendment of the
Agreement, the terms and conditions of this Amendment shall remain in effect
unless expressly modified by such amendment. This Amendment may be executed in
one or more counterparts, each of which shall be deemed to be an original, and
all of which together shall constitute one and the same Amendment. This
Amendment may be executed and delivered via email with the same force and effect
as if it were executed and delivered by the parties simultaneously in the
presence of one another.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written above.


ACF INDUSTRIES, LLC                    AMERICAN RAILCAR INDUSTRIES, INC.
                            


By:                            By:                        


Name/Title:                        Name/Title:                    


Date:                            Date:                        
















--------------------------------------------------------------------------------



CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




Exhibit C - List of Parts to be sold to Manufacturer by ARI




[***]








    




